Order entered July 3, 2013.




                                                 In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-12-00735-CR
                                         No. 05-12-00736-CR

                                    ZAKIR SHAIKH, Appellant

                                                    V.

                                  THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                     Dallas County, Texas
                       Trial Court Cause Nos. F11-00307-J & F11-00479-J

                                               ORDER
                            Before Justices O’Neill, Francis, and Fillmore

        Based on the Court’s opinion of this date, we set aside the trial court’s restitution orders and

remand these cases to the trial court for a hearing to determine the proper amount of restitution in each

case. We ORDER the trial court to transmit a record of the proceedings, including the new written

restitution orders, to this Court within SIXTY DAYS from the date of this order.

        The appeals are ABATED to allow the trial court to comply with the above order. The appeals

shall be reinstated sixty days from the date of this order or when the record of the restitution hearing is

received, whichever is earlier.

                                                          /s/    ROBERT M. FILLMORE
                                                                 JUSTICE